Case 4:19-cv-02448 Document 1-2 Filed on 07/08/19 in TXSD Page 1 of 3




     EXHIBIT B
Case 4:19-cv-02448
     4:18-cv-02344 Document 1-2
                            1-1 Filed on
                                      in TXSD
                                          07/08/19
                                               on 07/09/18
                                                   in TXSD Page 2 of 3
Case 4:19-cv-02448
     4:18-cv-02344 Document 1-2
                            1-1 Filed on
                                      in TXSD
                                          07/08/19
                                               on 07/09/18
                                                   in TXSD Page 3 of 3
